J.
Appeal from a judgment of the County Court of Schenectady County (Drago, J.), rendered September 9, 2005, upon a verdict convicting defendant of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
Following a four-day trial at which 10 witnesses testified, defendant was convicted of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree. At sentencing, defendant executed a waiver of his right to appeal and was sentenced as a second felony offender to concurrent terms of imprisonment of 4V2 to 9 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues to be raised on appeal (see Anders v California, 386 US 738 [1967]).
Upon our review of the record, we perceive at least one issue of arguable merit regarding the validity of defendant’s waiver of appeal (see People v Lewis, 29 AD3d 1076, 1076-1077 [2006]; People v Santalucia, 9 AD3d 740, 740-741 [2004]; see also People v Smith, 32 AD3d 553, 555-556 [2006]), and a determination of the enforceability of defendant’s waiver may bring up for review any meritorious issues regarding, among other things, the pretrial procedures and hearings and the four-day trial which resulted in defendant’s conviction (see People v Santalucia, 9 AD3d at 740; see also Matter of Taylor v Fry, 42 AD3d 680, 681 [2007]). Accordingly, the application of defendant’s current *1192counsel to be relieved of his assignment is granted and new counsel will be assigned to address any issues that the record may disclose (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
Crew III, J.P., Peters, Spain and Mugglin, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.